 GENERAL TEAMSTERS,LOCAL 249General Teamsters,Chauffeurs and Helpers Local249, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of Americaand V.&M. Manufacturing Com-pany.Case 6-CB-1327November22, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn July 14, 1967, Trial Examiner Sidney Sher-man issued his Decision in this proceeding, findingthat Respondent had engaged in and was engagingin certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision, and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDER'Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, General Teamsters,Chauffeurs and Helpers Local 249, a/w Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its of-ficers, agents, and representatives, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.IDelete from paragraph 2(b) of the Trial Examiner's RecommendedOrder that part thereof which reads "to be furnished.." and substitutetherefor "on forms providedTRIALEXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The instant chargewas served on Respondent on January 24, 1967, the com-plaint issued on April 20, and the case was heard on June6.The only issue litigated was whether Respondent vio-lated Section 8(b)(3) of the National Labor Relations Act,as amended, by refusing to execute a collective-bargain-389ing agreement.After thehearing briefs were filed byRespondent and the General Counsel.Upon the entire record,'including my observation ofthe witnesses,I adopt the following findings and conclu-sions:1.THE BUSINESSOF THE COMPANYV. & M. Manufacturing Company, herein called theCompany, is a Pennsylvania corporation, engaged at itsestablishment in Pittsburgh, Pennsylvania, in the non-retail sale of building materials. During the 12-monthperiod proceeding the issuance of the complaint, theCompany received directly from out-of-State pointsgoods and materials valued in excess of $50,000. TheCompany is engaged in commerce under the Act.II.THE RESPONDENTGeneral Teamsters, Chauffeurs and Helpers Local249, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled Respondent, is a labor organization under the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on December 27, the Com-pany and Respondent reached agreement on the terms ofa contract but Respondent refused to execute such agree-ment, thereby violating Section 8(b)(3) of the Act. Theanswer denies any violation.A. Sequence of EventsIn June 1966 the Company and Respondent enteredinto negotiations for a contract covering the four em-ployees in the bargaining unit. Respondent, which wasrepresented by Reed, its business agent, submitted aproposed contract, which was discussed at a meeting inAugust.This proposal (G.C. Exh. 2) contained a clause definingRespondent's jurisdiction as extending to "all men whodrive ... load and unload vehicles ... warehousemenand garagemen." On October 10, the Company'scounsel, Lynch, addressed a letter to Reed setting forththe Company's position with regard to various clauses inRespondent's draft, and proposing that the following beappended to the clause defining Respondent's jurisdic-tion:It is not intended by this paragraph to grant jurisdic-tion to, nor to prohibit, the past practice, which shallbe continued, of permitting the foremen to carry outall duties presently carried out by the foreman in thewarehouse or of permitting the foreman, salesmenand other management personnel to make deliveriesin cases where it is uneconomical to use a truck or incases where the normal delivery method will notmeet the customer's needs.At a meeting with Lynch on November 1, Reed agreedthat the foregoing addendum be modified as follows:Any question as to what is the past practice will besubject to grievance procedure.IFor corrections of the transcript, see the Trial Examiner's Orders ofJune 30, 1967, and July 12, 1967.After the hearing, Respondent submitted at my request, a copy of itsbylaws, which is hereby received in evidence as T.X. Exh 1.168 NLRB No. 61 390DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 27, there was a meeting attended by theparties' representatives and by all four members of thebargainingunit, to whom Reed read the provisions whichhad been negotiated by him with the Company, includingthe aforequoted language of the jurisdiction clause, asrevisedonNovember 1.2Therewas conflictingtestimony, which will be considered below, as to the reac-tion of the employees. It is agreed, however, that Reedconcluded by advising the employees that he would havecopies of the entire agreement typed tip and submit themto the employees for "proofreading" and that, if such co-piesmet with their approval, he would present the con-tract to the Company for its signature. After receivingfrom Reed typed copies of the agreement, which con-tained the jurisdiction clause quoted above, the em-ployees indicated to Reed that they objected to the inclu-sion of that clause, and he so advised the Company. OnJanuary 11, 1967, the parties met again with the em-ployees, and Reed stated that it would be necessary tomodify the jurisdiction clause. Lynch demurred, insistingthat an agreement had been reached on December 27. Noresolution of the dispute was reached at that meeting, noron January 25, 1967, when Lynch again discussed thematter with Reed.3B.DiscussionIt is not disputed that at all times here material Re-spondent was the statutory representative of the Com-pany's employees in an appropriate unit, consisting ofdrivers, helpers, and warehousemen. As for the refusal tobargain, it is the General Counsel's position that, whileReed apprised the Company in advance of the December27 meeting that he had no authority to bind the employ-ees, and that they would have to approve any agreement 4the employees did in fact manifest such approval onDecember 27, so that at that point there was a bindingagreement, which Respondent was required to sign, andthat the Respondent's refusal to do so violated Section8(b)(3) of the Act.In support of the General Counsel's contention, Lynchtestified that on December 27, after the draft contractwas read to them by Reed, the employees unanimouslyapproved it by voice vote; that, when, at the January I Imeeting, he opposed any modification of the jurisdictionclause on the ground that a binding agreement had al-ready been reached on December 27, the only one whodisputed this was one of the employees, Henniquan, whocommented that the December 27 vote was not bindingbecausenot inthe form of a secret ballot, and that the em-ployees had a right to change their minds, just as theCompany had done during the negotiations.Karl, the Company's vice president, who attended theDecember 27 meeting, appeared to have an even morevivid recollection of the voting by the employees. He re-lated that, first, the employees debated whether to acceptthe subcontracting clause in the proposed contract, and,after one of them, Barry, who was the most likely to beadversely affected thereby,5 indicated that he had no ob-jection thereto, the group voted unanimously for theclause.Karl added that there ensued a discussion of thejurisdiction clause, in which he participated, offering toput in writing the extent to which the Company'ssalesmen would perform unit work under the proposed ju-risdiction clause; that the men waived this; that Reedthen called for a vote on the entire contract; that Lynchoffered to leave the room with Karl during the voting, butReed allowed them to remain; that three men promptlyvoted for the contract, but the last man, Henniquan, castan affirmative vote only after his request for more time toconsider the matter had been rejected by Reed; that Karlremarked, "Then that's the contract," and the employeesleft; that Karl and Lynch congratulated Reed on obtain-ing a good contract, and he invited them to join him at atavern "to have a drink with the men and celebrate."Reed did not dispute any of the foregoing testimony,except that he denied that there was any vote taken onDecember 27, either on the entire contract or on the sub-contracting clause, and insisted that the only vote on thematter was that taken on January 1 I , 1967, when the menvoted unanimously by secret ballot to reject the contract.Moreover, he testified that at the December 27 meetingthe employees took issue with the jurisdiction clause,6and that the matter was not resolved but was passed over.The only employee called by the Union was Bigley.7Although he also insisted that there was no vote onDecember 27, and that no agreement was then reached,he was unable to explain plausibly why in a pretrial af-fidavit, after describingthe readingof the contract byReed to the employees, the witness stated:At the time that Reed finished reading aloud allparties, Reed, the employees, Lynch and Karl agreedthat the contract was okay and contained everythingthey wanted.In view of this and other material conflicts betweenBigley's testimony and his pretrial affidavit, I can give lit-tleweight to such testimony as corroborative of Reed'sdenial that there was a vote on December 27, or agree-ment on a contract.8On the basis of demeanor, as well as the circumstan-tiality of their testimony, I credit Karl and Lynch, andand that on December 27, the employees votedunanimously to accept the entire contract, including thejurisdiction clause, and that at that point the contractbecame a legally binding agreement.The questionremainswhat weight to give to the factthat, as noted above, Reed, in effect, told the employees,after the vote, that he would have copies of the agreementtyped up and submitted to them for "proofreading," andthat, if they approved the typewritten copies, he wouldLApparently,at that time the various provisions agreed on had not beenassembled into a single document but had to be pieced together by Reedfrom several separate documents, of which no copies were available forrural by the employees at the meeting3Between January I I and 25, Reed submitted to Lynch a typed con-tract,which conformed to that read to the employees on December 27,except that it omitted the controversial changes in the Jurisdiction clauseaThis statement by Reed conforms with the limitation on a businessagent's authoritycontained in Respondent's bylawsHe had the least seniority in the unitHe testified that there was also a "hassle"over the subcontractingclause, but that that issue was resolved by referring the matter to Barry,who agreed to the clauser It was explained by counsel at the hearing that the other three em-ployees were not available to testify, for vanous reasons" It is arguable that Bigley's pretrial statement that complete agreementwas reached on December 27, in addition to its use for purposes of im-peachment,should be treated as a declaration against interest, and there-fore entitled to substantive weight as affirmative evidence that there wassuch an agreement However, I do not deem it necessary to decidewhether this is so GENERAL TEAMSTERS, LOCAL 249391present the contract to the Company for signature. Reed,himself, was unclear as to what he meant by this Themost that can be made of his testimony is that, where, ashere, a contract is read to employees, there is danger ofmisunderstanding by them, and to guard against this itwas his practice to submit a typed copy thereafter to themso that they would have an opportunity to modify any ac-tion they had taken on the basis of an imperfect un-derstanding of the contract. Even so, his admonition tothe employees to take such a second look at the contractcould not negate the fact that the employees had alreadyapproved the contract in its entirety and were, therefore,bound by such approval,9 unless the Company assentedto their reconsidering that action. Although Lynch, atleast, heard Reed's foregoing remark 10 and did not demurthereto, I cannot infer therefrom any acquiescence by theCompany in any "second look" proposal. Admittedly, onDecember 27, Reed spoke only in terms of submitting thetyped copies to the employees for "proofreading." Thatterm, as defined in the dictionary and as commonly un-derstood, denotes merely the act of detecting and correct-ing any discrepancy between a copy, printed or typed,and the original,l i and the Company's representativescould not be bound by any other esoteric meaning thatReed may have attached to the term "proofreading."That the Company's representatives did not, in fact, con-strue the "proofreading" remark as implying that the em-ployees were still free to withdraw their approval of sub-stantive terms is evident from Karl's uncontradictedtestimony that, after the vote, he stated to Reed "Then,that's the contract," and congratulated him on obtaininga good contract. It is significant, moreover, that Reed notonly did not challenge the foregoing assumption of Karlthat negotiations had been concluded, but invited him tojoin the employees in a celebration if Reed did not him-self believe that there was a binding contract, or thoughtthat there was still an unresolved issue, it is not clear whathe or the employees were proposing to celebrate.Moreover, there is no denial of Lynch's testimony thatat the January i l meeting his assertion that completeagreement had been reached on December 27 was notquestioned by anyone other than Henniquan, who reliedonly on the untenable12 contention that there had been avoice vote on that date and not a secret ballot.It is thus clear that, whatever Reed may have intendedto imply by his "proofreading" remark to the employeeson December 27, the Company's failure to object theretocannot be construed as consent to a reconsideration bythe employees of the substantive terms of the contract,and that, even if the Company had any reason to doubtthe finality of the employee vote on that date, Reed's sub-sequent conduct at the December 27 meeting, as crediblyrelated by Karl, was calculated to dispel such doubt andconfirm the Company's belief that the vote was final andbinding.Finally,in view of such conduct,Ido not creditReed's testimony that he intended by his "proofreading"remark to reserve to the employees the right to rescindtheir approval of any substantive terms of the contract. Itis therefore found that on December 27 complete agree-ment was reached by all interested parties upon terms andconditions of employment,that Respondent did not onthat date attempt to reserve to the employees the right toreconsider their action in approving the agreement, andthat,in any case,the Company did not assent to suchreconsideration.It follows that,by refusing to execute awritten contract embodying the terms agreed to onDecember27, theUnion violated Section 8(b)(3) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIll, above, occurring in connection with the Company'soperations described in section 1, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that the Respondent violated Sec-tion 8(b)(3) of the Act, it will be recommended that it berequired to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.As it has been found that on December 27, the partiesreached complete agreement on terms and conditions ofemployment and that Respondent thereafter repudiatedsuch agreement and refused to execute a written contractembodying such terms and conditions, it will be recom-mended that Respondent be ordered to execute such acontract, which shall be effective retroactively from July1966, to June 30, 1969.13CONCLUSIONS OF LAW1.All drivers, helpers, and warehousemen at the Com-pany's Pittsburgh location, excluding office clerical andprofessionalemployees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.2.At all times here material Respondent has been andstill is the exclusive representative of all the employees in11The contract provisions read to the employees represented the Com-pany's offer, which under well-settled rules of contract law became bind-ing as soon as accepted10Karl did not recall hearing any such statement by Reed, but opinedthat it might have been made during his temporary absence from the meet-ing11 In his brief Respondent's counsel stresses the fact that a standarddictionary defines the function of a "proofreader" as encompassing "thereading of printer's proof for the purposes of finding errorsand of makingnotations indicating changes to be made,"and in effect,argues from thisthat the term "proofreading,"as used by Reed,should be construed tomean that the employees were to indicate"changes"to be made How-ever,this begs the issue, which is whether the changes were to be limitedto such corrections as were necessary to conform the copy to the original,or were to extend to matters of substance Clearly, the word "changes" inthe quoted definition, read in context, can refer only to such as werenecessary to correct typesetter's or copyist's errorsRespondent contends, also, that the Company should have understoodthat "proofreading" as used by Reed was not limited to the correction oftypographical errors, since the employees were obviously not versed in,or concerned with, matters of "syntax " However, it would require nogreat erudition to detect the inadvertent omission of a fringe benefit or theinsertion of the wrong wage rate, and the Company could reasonably haveassumed that this was the sort of thing that Reed wanted the employees tolook out for in proofreading the typed contracts12There was no evidence that anything in the Union's constitution orbylaws requires approval of a contract by secret ballot, and the Uniondoes not so contend In any event,any such undisclosed limitation on thevalidity of a voice vote would not be binding on the Company11The copy of the contract in evidence provides for such a term 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforesaid unit for the purposes of collective bargain-ing, within the meaning of Section 9(a) of the Act.3.By refusing, after December 27, 1966, to executea contract embodying the agreement reached by theparties on that date, Respondent has engaged in and is en-gagingin unfair labor practices within the meaning of Sec-tion 8(b)(3) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthatRespondent, General Teamsters, Chauffeurs andHelpers Local 249, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from refusing to execute, uponrequest, a contract embodying the agreement reached byitwith V. & M. Manufacturing Company on December27, 1966, or any other agreement that may in the futurebe reached with that Company, concerning rates of pay,wages, hours of employment, or other conditions of em-ployment of its drivers, helpers, and warehousemen at itsPittsburgh location, excluding office clerical and profes-sional employees, guards, and supervisors as defined inthe Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a)Upon request, execute a contract embodying theagreement reached on December 27, 1966, with V. & M.Manufacturing Company.(b)Post at its meeting halls and business offices inPittsburgh, Pennsylvania, copies of the attached noticemarked "Appendix."14 Copies of said notice, to befurnished by the Regional Director for Region 6, afterbeing duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Furnish to said Regional Director signed copies ofthe attached notice for posting by the Company, if it sodesires, at its Pittsburgh location in places where noticesto employees are customarily posted.(d)Notify the Regional Director for Region 6, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith ",14 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "15 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF GENERAL TEAMSTERS,CHAUFFEURS AND HELPERS LOCAL 249, A/W INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICAAND TO ALL EMPLOYEES OF V. & M. MANUFACTURINGCOMPANYPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL, upon request by V. & M. ManufacturingCompany, sign a contract containing the terms of ouragreement reached with that Company on December27, 1966, and of any other agreement that may bereached with that Company in the future concerningthe rates of pay, wages, hours of employment, orother conditions of employment of employees in thefollowing bargaining unit:All drivers, helpers, and warehousemen at thePittsburgh location of V. & M. ManufacturingCompany, excluding office clerical and profes-sional employees, guards, and supervisors asdefined in the Act.GENERAL TEAMSTERS,CHAUFFEURS AND HELPERSLOCAL 249, A/W INTERNA-TIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1536 FederalBuilding, 1000 Liberty Avenue, Pittsburgh, Pennsyl-vania 15222, Telephone 644-2977.